UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 12, 2013 IAC/InterActiveCorp (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-20570 (Commission File Number) 59-2712887 (I.R.S. Employer Identification No.) 555 West 18th Street, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(212) 314-7300 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.Rule 13e-4(c)) Item 8.01Other Events. On November 12, 2013, IAC/InterActiveCorp (the “Company”) announced the pricing (the “Pricing”) of its offering in a private placement of $500 million aggregate principal amount of 4.875% senior notes due 2018. The press release announcing the Pricing was issued in accordance with Rule 135c under the Securities Act of 1933, as amended, and is attached hereto as Exhibit 99.1 and incorporated by reference into this Item 8.01. Item 9.01Financial Statements and Exhibits. Exhibit No.Description Press Release of IAC/InterActiveCorp, dated November 12, 2013 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IAC/InterActiveCorp By:/s/ GREGG WINIARSKI Name:Gregg Winiarski Title:Senior Vice President and General Counsel Date: November 12, 2013 -3- EXHIBIT INDEX Exhibit No.Description Press Release of IAC/InterActiveCorp, dated November 12, 2013 -4-
